UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/11 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund November 30, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments97.4% Rate (%) Date Amount ($) Value ($) California7.3% California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.20 12/7/11 3,270,000 a 3,270,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Corporation Project) (LOC; Comerica Bank) 0.20 12/7/11 2,285,000 a 2,285,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 3/27/12 2,000,000 2,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 5/24/12 2,000,000 2,000,000 Florida1.7% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.12 12/1/11 1,200,000 a 1,200,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.30 12/7/11 1,000,000 a 1,000,000 Georgia1.5% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.23 12/6/11 2,000,000 2,000,000 Illinois.6% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; Bank of America) 1.47 12/7/11 800,000 a 800,000 Indiana3.8% Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.45 12/7/11 4,960,000 a,b,c 4,960,000 Iowa5.0% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.19 12/7/11 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 1,500,000 1,500,000 Kentucky1.5% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 2,000,000 2,000,000 Louisiana5.7% Ascension Parish, Revenue (BASF Corporation Project) 0.27 12/7/11 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.14 12/7/11 4,600,000 a 4,600,000 Maryland1.1% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.39 12/7/11 1,440,000 a 1,440,000 Massachusetts1.5% Beverly, GO Notes, BAN 1.00 2/22/12 2,000,000 2,003,360 Michigan1.4% Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; Bank of America) 0.29 12/7/11 1,800,000 a 1,800,000 Minnesota2.4% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.32 12/7/11 3,135,000 a 3,135,000 Missouri3.8% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.18 12/20/11 5,000,000 5,000,000 Nebraska1.1% Lancaster County School District 0001, GO Notes 4.00 1/15/12 1,435,000 1,441,865 New Hampshire1.7% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.14 12/1/11 2,250,000 a 2,250,000 New York7.1% Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.17 1/17/12 4,000,000 4,000,000 New York State Housing Finance Agency, Housing Revenue (Avalon Bowery Place II) (LOC; Bank of America) 0.20 12/7/11 3,000,000 a 3,000,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.20 12/7/11 2,190,000 a 2,190,000 North Carolina5.9% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.15 12/7/11 3,700,000 a 3,700,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 0.14 12/7/11 3,930,000 a,b,c 3,930,000 Ohio2.9% Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wells Fargo Bank) 0.35 12/7/11 2,750,000 a 2,750,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 1,000,000 1,003,683 Pennsylvania8.8% Jackson Township Industrial Development Authority, Revenue (Regupol America LLC Project) (LOC; PNC Bank NA) 0.17 12/7/11 1,975,000 a 1,975,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.14 12/7/11 1,147,000 a 1,147,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.29 12/7/11 5,000,000 a 5,000,000 Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Barclays Bank PLC) 0.14 12/7/11 3,350,000 a 3,350,000 South Carolina1.7% Charleston County School District, GO Notes, TAN 2.50 4/1/12 400,000 403,008 South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 1,800,000 1,808,329 Tennessee2.5% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.18 12/7/11 3,315,000 a 3,315,000 Texas14.7% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 12/7/11 3,750,000 3,750,000 Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.17 12/7/11 3,225,000 a 3,225,000 Harris County, GO Notes, TAN 1.50 2/29/12 4,000,000 4,013,189 Harris County, GO Notes, TAN 2.50 2/29/12 2,000,000 2,011,426 Harris County Cultural Education Facilities Finance Corporation, Special Facilities Revenue, Refunding (Texas Medical Center) (LOC; JPMorgan Chase Bank) 0.09 12/1/11 1,270,000 a 1,270,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.50 12/29/11 2,900,000 2,900,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.22 1/18/12 1,900,000 1,900,000 Utah2.3% Salt Lake County, GO Notes, TRAN 2.50 12/29/11 3,000,000 3,005,438 Vermont1.8% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; JPMorgan Chase Bank) 0.26 12/6/11 2,300,000 2,300,000 Virginia2.2% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.22 12/7/11 1,910,000 a 1,910,000 Virginia Commonwealth University Health System Authority, General Revenue (LOC; Wells Fargo Bank) 0.12 12/1/11 1,000,000 a 1,000,000 Washington3.1% King County, GO Notes, Refunding 2.50 6/1/12 1,655,000 1,673,188 Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.30 12/7/11 2,350,000 a 2,350,000 Wisconsin4.3% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.35 12/7/11 2,680,000 a 2,680,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 12/7/11 2,955,000 a 2,955,000 Total Investments (cost $127,000,486) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, these securities amounted to $8,890,000 or 6.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 127,000,486 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New Jersey Municipal Money Market Fund November 30, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments100.3% Rate (%) Date Amount ($) Value ($) New Jersey92.9% Avalon Borough, GO Notes (General Improvement Bonds and Water/Sewer Utility) 5.00 5/15/12 300,000 305,915 Berkeley Heights Township Board of Education, GO Notes 4.13 3/1/12 130,000 130,953 Camden County Improvement Authority, County Guaranteed Lease Revenue, Refunding 4.00 12/1/11 550,000 550,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.18 12/7/11 1,600,000 a 1,600,000 Camden County Municipal Utilities Authority, County Agreement Sewer Revenue, Refunding 5.00 7/15/12 150,000 153,998 Carteret Borough Redevelopment Agency, Revenue (Project Note) 1.00 9/28/12 587,000 587,717 Commercial Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 8/1/12 125,000 125,912 Cumberland County, GO Notes (General Improvement) 2.50 12/15/11 100,000 100,048 East Brunswick Township, GO Notes, BAN 2.00 1/6/12 195,000 195,177 East Brunswick Township, GO Notes, BAN 1.00 9/28/12 692,000 692,561 East Orange, GO Notes, Refunding (Water Utility) 3.70 7/1/12 100,000 101,640 Elizabeth, GO Notes, BAN (Sewer Utility) 1.25 4/13/12 1,000,000 1,000,905 Elizabeth, GO Notes, Refunding 4.25 4/15/12 895,000 905,096 Essex County Improvement Authority, Revenue (The Children's Institute Project) (LOC; Wells Fargo Bank) 0.25 12/7/11 100,000 a 100,000 Fort Lee Borough, GO Notes, Refunding 5.00 2/1/12 100,000 100,730 Glassboro Borough, GO Notes, BAN 2.00 4/26/12 500,000 501,575 Gloucester City, GO Notes (General Improvement and Sewer Utility) 2.00 9/1/12 540,000 545,258 Gloucester Township, GO Notes 2.00 2/1/12 550,000 551,246 High Bridge Borough, GO Notes, Refunding 4.63 12/1/11 100,000 100,000 Hillsdale Borough, GO Notes (General Improvement and Swim Pool Utility) 2.00 2/15/12 435,000 435,898 Hunterdon Central Regional High School District Board of Education, GO Notes, Refunding 4.75 5/1/12 150,000 152,418 Irvington Township, GO Notes, BAN 2.00 6/21/12 827,800 830,516 Jersey City, GO Notes, Refunding (General Improvement) 5.00 3/1/12 435,000 439,523 Jersey City, GO Notes, Refunding (School Improvement) 5.00 3/1/12 350,000 353,595 JPMorgan Chase Putters/Drivers Trust (Port Authority of New York and New Jersey. Consolidated Bonds, 169th Series) (Liquidity Facility; JPMorgan Chase Bank) 0.12 12/1/11 2,900,000 a,b,c 2,900,000 Kearny Board of Education, GO Notes, GAN 1.50 10/12/12 500,000 502,134 Leonia Borough Board of Education, GO Notes, Refunding 3.00 8/15/12 100,000 101,401 Livingston Township, GO Notes, BAN 1.50 2/2/12 640,000 640,924 Long Hill Township, GO Notes, BAN 2.00 7/15/12 100,000 100,772 Mansfield Township Board of Education, GO Notes 3.63 3/1/12 100,000 100,610 Mercer County Improvement Authority, Revenue, Refunding (The Atlantic Foundation Project) (LOC; Bank of America) 0.16 12/1/11 1,770,000 a 1,770,000 Middlesex County, GO Notes 2.00 1/15/12 100,000 100,119 Monmouth Beach Borough Board of Education, GO Notes, Refunding 3.00 2/1/12 130,000 130,437 Moonachie Borough Board of Education, GO Notes 4.25 3/1/12 100,000 100,892 Moorestown Township, GO Notes 4.25 1/15/12 100,000 100,366 New Jersey Building Authority, State Building Revenue, Refunding 5.00 6/15/12 700,000 715,915 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wells Fargo Bank) 0.74 12/7/11 260,000 a,d 260,000 New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 0.57 12/7/11 300,000 a,d 300,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.30 12/7/11 1,925,000 a,d 1,925,000 New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 0.40 12/7/11 300,000 a 300,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.30 12/7/11 1,095,000 a,d 1,095,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.40 12/7/11 5,700,000 a 5,700,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.28 12/7/11 4,800,000 a,d 4,800,000 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.12 12/1/11 2,600,000 a,d 2,600,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.24 12/7/11 2,275,000 a,d 2,275,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.30 12/7/11 2,075,000 a,d 2,075,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.30 12/7/11 845,000 a,d 845,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; TD Bank) 0.28 12/7/11 380,000 a,d 380,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.18 12/7/11 1,860,000 a 1,860,000 New Jersey Economic Development Authority, Revenue (The Baptist Home Society of New Jersey Project) (LOC; Valley National Bank) 0.45 12/7/11 3,150,000 a 3,150,000 New Jersey Economic Development Authority, Transportation Project Sublease Revenue, Refunding (New Jersey Transit Corporation Light Rail Transit System Project) 4.00 5/1/12 150,000 152,053 New Jersey Economic Development Authority, Transportation Project Sublease Revenue, Refunding (New Jersey Transit Corporation Light Rail Transit System Project) 5.00 5/1/12 275,000 279,730 New Jersey Educational Facilities Authority, Revenue (Higher Education Capital Improvement Fund Issue) 5.00 9/1/12 100,000 103,060 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) 4.00 9/1/12 100,000 102,084 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.29 12/7/11 6,690,000 a 6,690,000 New Jersey Environmental Infrastructure Trust, Revenue, Refunding (Financing Program) 3.00 9/1/12 100,000 101,642 New Jersey Environmental Infrastructure Trust, Revenue, Refunding (Financing Program) 3.00 9/1/12 200,000 203,285 New Jersey Health Care Facilities Financing Authority, Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.00 9/15/12 200,000 206,101 New Jersey Transportation Trust Fund Authority (Transportation System) 4.50 12/15/11 100,000 100,134 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/11 300,000 300,477 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/11 415,000 415,682 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/11 910,000 911,567 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/12 100,000 102,403 North Bergen Municipal Utilities Authority, Sewer Revenue Subordinated Project Notes 1.00 9/28/12 155,000 155,380 North Brunswick Township, GO Notes, Refunding 4.00 5/15/12 100,000 101,446 Ocean Township Sewerage Authority, Sewer Revenue 2.00 2/1/12 125,000 125,261 Perth Amboy, GO Notes, Refunding (General Improvement and Tax Appeal) 3.00 2/1/12 225,000 225,627 Port Authority of New York and New Jersey, Equipment Notes 0.28 12/7/11 1,615,000 a 1,615,000 Rahway, GO Notes, BAN 1.50 8/10/12 275,000 275,940 Readington Township, GO Notes (General Improvement) 4.00 1/15/12 250,000 250,955 River Vale Township, GO Notes, BAN 1.50 1/13/12 250,000 250,146 Roselle Borough, GO Notes, Refunding 2.00 3/15/12 255,000 255,731 Somers Point Board of Education, GO Notes 2.00 3/1/12 155,000 155,382 Union County, GO Notes, Refunding (General Improvement) 4.00 3/1/12 225,000 226,805 U.S. Related7.4% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.24 12/7/11 3,700,000 a 3,700,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.50 12/7/11 980,000 a,b,c 980,000 Total Investments (cost $63,375,142) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, these securities amounted to $3,880,000 or 6.1% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At November 30, 2011, the fund had $16,555,000 or 26.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. At November 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 63,375,142 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Alabama2.3% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,500,000 1,695,600 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,326,825 Alaska.7% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 1,299,940 Arizona4.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,319,110 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,146,155 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,375,760 California7.7% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,333,720 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,022,660 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 997,460 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 891,927 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 3,190,000 a 76,081 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,101,770 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,150,000 1,467,332 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,575,300 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,049,080 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 559,980 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,534,390 Colorado1.0% Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,682,334 Connecticut2.6% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,608,495 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,200,000 1,199,892 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,735,035 District of Columbia1.0% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 1,455,000 1,559,935 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 125,000 127,520 Florida4.2% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,008,270 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,580,625 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/20 1,000,000 1,203,230 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 1,079,920 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,513,250 Georgia2.1% Atlanta, Airport General Revenue 5.00 1/1/27 2,000,000 2,055,040 Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,716,645 Hawaii.8% Kuakini Health System, Special Purpose Revenue 6.38 7/1/32 1,500,000 1,435,710 Illinois7.1% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,335,852 Harvey, GO 5.63 12/1/32 4,000,000 3,330,600 Illinois Finance Authority, Recovery Zone Facility Revenue (Navistar International Corporation Project) 6.50 10/15/40 2,000,000 2,065,500 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,420,080 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/20 2,215,000 2,357,956 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,054,400 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.50 4/1/31 1,000,000 1,075,090 Iowa.5% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 842,030 Kansas1.0% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 515,000 539,468 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 1,230,000 1,311,574 Kentucky1.8% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 1,070,000 1,109,151 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,000,000 2,054,800 Louisiana3.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,945,340 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,566,705 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 b 3,097,840 Maine.9% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,640,370 Maryland2.8% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,063,180 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 1,525,000 1,894,462 Massachusetts.6% Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 1,000,000 1,126,040 Michigan8.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,660,506 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,776,360 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,886,940 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,644,450 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,471,860 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,785,000 3,578,604 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,377,860 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 500,000 463,595 Minnesota1.0% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,777,125 Mississippi.7% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,225,000 1,299,125 New Jersey5.1% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 847,700 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,516,312 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.25 12/15/22 1,545,000 1,793,760 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,700,000 1,299,769 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 169,600 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 4,860,000 3,370,847 New Mexico1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,234,738 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 460,000 494,445 New York5.1% New York City, GO 5.00 8/1/20 1,500,000 1,801,230 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,400,000 1,402,996 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 c 862,940 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 1,000,000 997,570 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 4,003,360 North Carolina1.2% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.13 1/15/37 1,000,000 1,026,330 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,014,560 Ohio1.4% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 3,635,000 2,545,554 Oregon.6% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,007,840 Pennsylvania7.1% Allegheny County Hospital Development Authority, Health System Revenue (West Penn Allegheny Health System) 5.38 11/15/40 2,000,000 1,685,340 Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 6.13 8/15/40 1,500,000 1,392,285 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 3,000,000 2,661,900 JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,d 2,077,760 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,890,640 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,053,700 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,768,571 Tennessee1.1% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 2,000,000 1,911,920 Texas8.8% Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 750,000 148,230 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,024,430 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,000,110 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,482,960 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,000,000 1,206,550 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/31 1,000,000 999,300 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,379,240 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,250,776 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,888,848 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 1,992,577 Virginia1.9% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,382,080 Washington2.8% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,480,000 1,223,176 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,147,755 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,460,483 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,045,787 West Virginia1.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,660,700 Wisconsin.7% Wisconsin, GO 5.00 5/1/22 1,000,000 1,201,660 Multi State.6% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 b 1,139,900 U.S. Related4.3% Guam, GO 6.75 11/15/29 1,500,000 1,546,890 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,684,198 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 2,275,820 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,162,320 Total Long-Term Municipal Investments (cost $182,649,083) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC; Citibank NA) (cost $400,000) 0.07 12/1/11 400,000 e Total Investments (cost $183,049,083) % Cash and Receivables (Net) .8 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, these securities were valued at $7,323,770 or 4.1% of net assets. c Non-income producingsecurity in default. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2011, the aggregate cost of investment securities for income tax purposes was $183,049,083. Net unrealized depreciation on investments was $7,467,772 of which $7,597,407 related to appreciated investment securities and $15,065,179 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 174,501,391 1,079,920 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2011 1,199,760 Realized gain (loss) - Change in unrealized appreciation (depreciation) (120,080) Purchases - Sales - Transfers in to Level 3 - Transfers out of Level 3 - Balance as of 11/30/2011 1,079,920 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 11/30/2011 (120,080) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.7% Rate (%) Date Amount ($) Value ($) Alabama.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,576,908 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 888,460 Arizona1.6% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,111,660 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,000,000 3,167,680 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,880,333 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,086,654 California10.7% California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,486,030 California, GO 5.25 10/1/16 295,000 299,540 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,637,600 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,378,308 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 3,779,955 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,348,720 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 a 1,097,396 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,971,631 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 a 999,294 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 a 1,134,699 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 a 822,100 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,816,875 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,966,060 Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/22 1,160,000 1,187,179 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 a 660,990 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 a 1,689,416 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/28 4,000,000 a 1,504,000 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,139,020 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,110,960 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,621,218 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,516,599 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 a 993,435 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,271,340 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,784,239 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 802,192 Colorado1.3% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 525,280 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 608,682 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,178,170 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,324,908 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 987,390 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 1,994,380 Delaware.1% Delaware Housing Authority, Revenue 5.15 7/1/17 185,000 185,026 Delaware Housing Authority, Revenue 5.40 7/1/24 260,000 260,036 District of Columbia1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,229,440 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,069,240 Florida7.0% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,672,245 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,807,182 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,264,960 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,384,729 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,000,000 2,231,800 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,091,980 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,724,289 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,910,108 Miami-Dade County, Aviation Revenue 5.00 10/1/30 3,000,000 3,054,510 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/28 2,745,000 3,014,998 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,328,287 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/28 2,800,000 3,036,544 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,761,008 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,005,300 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,797,529 Winter Park, Water and Sewer Revenue (Insured; AMBAC) (Prerefunded) 5.38 12/1/12 1,525,000 b 1,602,989 Georgia4.6% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,796,800 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,891,363 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,057,310 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,432,968 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,246,407 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,095,660 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,796,500 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,281,515 Hawaii1.1% Hawaii, Airports System Revenue 5.25 7/1/26 5,000,000 5,459,750 Idaho1.8% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 b 5,087 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,302,520 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,806,275 Illinois7.1% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,603,928 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,580,000 4,068,455 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,708,100 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,633,800 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,666,215 Illinois, GO 5.00 1/1/24 2,500,000 2,600,175 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 793,612 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 528,035 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 946,720 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,390,564 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,176,820 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,311,606 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 3,795,840 Kansas.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,486,590 Kentucky.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 982,300 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,568,500 Louisiana1.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,658,100 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,320,160 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 2,555,000 2,556,584 Maine.3% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,366,975 Maryland2.8% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,485,240 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/20 2,500,000 3,052,600 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 630,000 630,611 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,344,560 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 4,700,000 5,838,669 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/21 1,500,000 1,805,310 Massachusetts2.8% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,340,600 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,349,587 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,373,390 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,871,625 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,288,900 Michigan10.5% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,638,960 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 779,244 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,760,250 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,184,240 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,170,000 912,740 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 867,874 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,159,480 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 5,137,324 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,390,090 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,821,695 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,944,140 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,776,200 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,740,750 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,620,723 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,571,560 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 b 3,299,495 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,520,475 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,648,155 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,230,100 Mississippi.3% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,357,922 Missouri.5% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 150,000 150,016 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 435,000 435,974 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 580,000 592,412 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,342,152 Nebraska.5% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,339,852 Nevada1.4% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,865,000 3,022,947 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 4,000,000 4,127,320 New Jersey2.2% New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/19 3,000,000 3,496,320 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 1,250,000 1,356,675 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 79,234 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 218,983 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,500,000 1,358,490 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,140,000 1,720,988 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 3,750,000 2,867,138 New York4.6% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,617,550 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 1,976,392 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,664,450 New York City, GO 5.00 8/1/28 1,000,000 1,086,410 New York City, GO 5.00 10/1/36 2,500,000 2,660,700 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 3,000,000 3,142,710 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,667,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,467,610 North Carolina4.4% Charlotte, GO 5.00 7/1/21 1,525,000 1,560,685 Charlotte, GO 5.00 7/1/22 2,110,000 2,152,727 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 2,023,348 Durham County, GO Public Improvement Bonds (Prerefunded) 5.00 6/1/16 1,000,000 b 1,170,060 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,052,830 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,214,200 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,182,954 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,942,745 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,001,640 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 a 2,568,888 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 b 1,106,880 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,094,950 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,054,560 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,254,360 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,058,030 Ohio1.6% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,462,830 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,201,819 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,104,080 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,445,000 2,172,872 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,274,438 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,201,625 Oregon.7% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,651,622 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,648,980 Pennsylvania5.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 2,952,872 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 1,784,600 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,433,640 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 1,895,000 1,522,443 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 1,150,000 1,020,395 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,027,900 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,486,950 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,822,050 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,546,946 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,256,600 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,734,136 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,826,515 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 270,000 b 272,746 South Carolina1.6% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 2,500,000 2,658,375 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 2,500,000 3,018,875 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,669,350 Texas7.2% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,265,740 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 2,023,464 Del Mar College District, Limited Tax Bonds (Insured; FGIC) (Prerefunded) 5.25 8/15/13 1,295,000 b 1,391,296 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 a 70,191 Frisco Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/30 2,020,000 2,238,524 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) (Prerefunded) 5.25 2/1/13 1,000,000 b 1,047,210 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 3,900,000 a 1,445,613 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 3,360,000 a 1,169,986 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 1,025,904 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,370,161 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,136,993 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 a 466,000 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 a 2,053,307 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,449,091 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,333,350 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 3,000,000 3,193,470 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,095,454 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 309,562 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,230,160 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 a 1,900,771 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,186,737 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 265,000 273,663 Virginia5.1% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,532,321 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 700,000 701,715 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,179,070 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,103,770 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,816,965 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,755,000 2,755,551 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,286,700 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,251,200 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,119,470 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,019,740 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,188,202 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,551,800 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 b 1,160,120 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 251,460 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,450,000 1,572,467 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,061,770 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,270,420 Washington1.5% Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,419,818 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,485,000 3,882,639 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,111,480 West Virginia.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,660,700 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,023,740 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,209,880 U.S. Related4.1% Government of Guam, GO 6.75 11/15/29 500,000 515,630 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 1,981,000 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,396,819 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,750,000 1,781,308 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 b 1,154,130 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 1,048,650 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 1,137,910 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 2,002,170 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,497,918 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,131,550 Total Long-Term Municipal Investments (cost $475,869,695) Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.07 12/1/11 1,800,000 c 1,800,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.14 12/1/11 700,000 c 700,000 Total Short-Term Municipal Investments (cost $2,500,000) Total Investments (cost $478,369,695) % Cash and Receivables (Net) .8 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2011, the aggregate cost of investment securities for income tax purposes was $478,369,695. Net unrealized appreciation on investments was $25,027,118 of which $28,633,322 related to appreciated investment securities and $3,606,204 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 503,396,813 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 By: /s/ James Windels James Windels Treasurer Date: January 17, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
